Shaw C. J.
delivered the opinion of the Court. The general average in the present case was made up and adjusted at Hamburgh, the port of destination, at which the several interests liable to contribute, were necessarily to be separated from each other. Hamburgh therefore was the proper place for the adjustment and payment of this general average. Such general average must necessarily be adjusted according to the laws and usages of the place where the adjustment was made.
The plaintiff, in this adjustment, was held to pay, upon his invoice of sugars, according to the invoice price, including all charges except premium of insurance, although it appeared that part of the sugars had been wholly destroyed, and another part damaged by sea-water. The defendants contended that they ought not to be bound by this adjustment, because it was unjust and unreasonable, thus to consider property in its deteriorated state liable to pay the same contribution as if it had all arrived, and in a sound condition ; and they also denied, that this was made according to the law and usage of Hamburgh. In regard to the last point, although the evidence is not very full and satisfactory, we are of opinion, that the adjustment was made according to the law and usage of Hamburgh. It is explicitly so testified by Mr. Olderman, the despacheur, who made the adjustment, and who is testified to be a man of great experience and skill on this subject ; and this is not contradicted, though left doubtful, by the testimony of Doctor Hosier.
Such being the established law and usage of Hamburgh, the proper place of adjustment, the plaintiff was bound by it ; that, is, as between him and the other parties to that adjustment, as well those entitled to contribution, as those bound to contribute, this adjustment was conclusive. Simonds v. White, 2 Barn. & Cressw. 805.
But it does not necessarily follow, that because the assured is bound to pay a certain general average, as between *414himself and other contributory interests, therefore he is entitled to recover it of the underwriter upon his policy of insurance. The latter will depend upon the nature and terms of the contract. But in general, as the policy contemplates the payment of general average, where the general average is payable by the assured, in respect of a loss covered by the policy, the amount which the assured has been obliged to pay, is the amount which he ought to recover, to give the assured the indemnity which the policy is intended to afford him. Strong v. N. Y. Firemen Ins. Co. 11 Johns. R. 323.
In general it is to be presumed, that both the assured and the underwriter are acquainted with the nature of the business, in respect to which they contract, that they are acquainted with the customs and usages of that business, and consent to conform to them, unless there be "some stipulation to the contrary. It is well known therefore to both parties, that the assured may have to pay, in respect to losses insured against, general averages, that these averages may be adjusted abroad, and that the assured will be bound by such adjustment, although in making it conformably to the law and usage of the places where made, both the sum to be con- ■ tributed and the contributory interests may be estimated upon principles, varying from those which prevail at the place where the contract of insurance is made. It seems to follow as a necessary consequence, that when the assured has incurred a general average loss within the perils insured against, when such loss has been adjusted at the proper place, and in a mode conformable to the law and usage of such place, and when the assured has thus become bound to pay and has paid such loss, he is entitled to recover it of the underwriter, although the contributory interests have been estimated upon a principle different from that of the place where the policy was underwritten. Such being the present case, the Court are of opinion, that the plaintiff is entitled to recover.